Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered August 8, 1997, which sentenced defendant upon his adjudication as a youthful offender.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty of the crime of robbery in the second degree. Upon being adjudicated a youthful offender, defendant was sentenced to a prison term of 1 to 4 years in accordance with the plea agreement. The judgment is accordingly affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Yesawich Jr., Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.